 

EXHIBIT 10.1

 

EXECUTION VERSION

 



SunTrust Robinson Humphrey, Inc.   JEFFERIES FINANCE LLC   MORGAN STANLEY SENIOR
SunTrust Bank   520 Madison Avenue   FUNDING, INC 3333 Peachtree Road   New
York, New York 10022   1585 Broadway Atlanta, Georgia 30326       New York, New
York 10036

 

June 16, 2013

 

BioScrip, Inc.

100 Clearbrook Road

Elmsford, New York 10523

Attention:     Hai Tran, Chief Financial Officer

 

BioScrip, Inc.

$475,000,000 Senior Credit Facilities

Commitment Letter

 

Ladies and Gentlemen:

 

BioScrip, Inc., a Delaware corporation (the “Company”), has advised SunTrust
Bank, SunTrust Robinson Humphrey, Inc. (“STRH” and, together with SunTrust Bank,
“SunTrust”), Jefferies Finance LLC (“Jefferies”), and Morgan Stanley Senior
Funding, Inc. (“Morgan Stanley”) that the Company proposes to acquire (the
“Acquisition”) substantially all of the assets of a company previously
identified to us as “Cassidy” (such assets, collectively, the “Acquired
Business”) from CarePoint Partners Holdings LLC, a Delaware limited liability
company (“CarePoint”), and the direct and indirect subsidiaries of CarePoint set
forth on the signature pages to the Acquisition Agreement (as defined below;
CarePoint and such subsidiaries, collectively, “Seller”). The Acquisition will
be effected pursuant to an asset purchase agreement (together with all
addendums, exhibits, and schedules thereto, collectively, the “Acquisition
Agreement”) among the Company, the Seller, the members of CarePoint set forth on
the signature pages thereto, and the other parties thereto. All references to
“Company” or “Company and its subsidiaries” for any period from and after
consummation of the Acquisition shall include the Acquired Business.

 

In connection with the foregoing, the Company has advised SunTrust, Jefferies,
and Morgan Stanley that it intends to raise $475,000,000 senior secured first
lien credit facilities comprised of (a) a senior secured first lien revolving
credit facility in an aggregate amount of $75,000,000 (the “Revolving Credit
Facility”), (b) a senior secured first lien term loan B in an aggregate amount
of $250,000,000 (the “Term Loan B Facility”), and (c) a senior secured first
lien delayed draw term loan B in an aggregate amount of $150,000,000 (the
“Delayed Draw Term Loan Facility”; the Revolving Credit Facility, the Term Loan
B Facility, and the Delayed Draw Term Loan Facility, collectively, the “Senior
Credit Facilities”), for the purposes of (i) funding a portion of the
Acquisition consideration and repaying certain existing indebtedness related to
the Acquired Business (other than Permitted Surviving Debt (as defined below))
(the “Acquired Business Refinancing”), (ii) refinancing certain existing
indebtedness of the Company and its subsidiaries (other than Permitted Surviving
Debt) (the “Refinancing”), (iii) funding other permitted acquisitions and paying
fees and expenses incurred in connection therewith, (iv) financing capital
expenditures and working capital needs of the Company and its subsidiaries, (v)
funding other general corporate purposes of the Company and its subsidiaries,
and (vi) paying fees and expenses incurred in connection with the Senior Credit
Facilities and the other Transactions (as defined below).

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 2

 

As used herein, the term “Transactions” means the Acquisition, the Acquired
Business Refinancing, the Refinancing, the entering into of this Commitment
Letter and the Fee Letters (as defined below), the entering into of the Senior
Credit Facilities and the initial borrowings thereunder, and the payment of fees
and expenses in connection with each of the foregoing. The closing date of the
initial funding of the Senior Credit Facilities (other than the Delayed Draw
Term Loan Facility) and the Refinancing (the “Closing Date”) shall be a date
mutually agreed upon between the Company and the Lead Arrangers (as defined
below), but in any event shall not occur until all of the conditions (but solely
those conditions) set forth in Section C of this Commitment Letter and the
section entitled “Conditions to Closing and Initial Borrowing” in the Term Sheet
have been satisfied or waived. The closing date of the initial funding of the
Delayed Draw Term Loan Facility, the Acquisition and the Acquired Business
Refinancing (the “Delayed Draw Date”) shall be a date mutually agreed upon
between the Company and the Lead Arrangers, but in any event shall not occur
until all of the conditions (but solely those conditions) set forth in the
section entitled “Conditions to Delayed Draw Term Loan” in the Term Sheet have
been satisfied or waived.

 

The parties hereto previously entered into that certain commitment letter dated
as of May 22, 2013 (the “Existing Commitment Letter”), with respect to the
Senior Credit Facilities. The parties hereto agree that this commitment letter
supersedes the Existing Commitment Letter in its entirety and SunTrust,
Jefferies, and Morgan Stanley shall have no obligations under the Existing
Commitment Letter.

 

A.Commitment

 

Each of SunTrust Bank, Jefferies, and Morgan Stanley (collectively, the “Initial
Lenders”) is pleased to commit to provide 51⅔%, 26⅔%, and 21⅔%, respectively, of
the aggregate principal amount of the Senior Credit Facilities to the Company,
subject to the terms and conditions set forth in this commitment letter and in
the Summary of Principal Terms and Conditions attached hereto as Exhibit A (the
“Term Sheet” and, together with this commitment letter, the “Commitment Letter”)
and such other terms and conditions as are not inconsistent with the terms and
conditions set forth herein and therein and as the Company and the Lead
Arrangers may agree. Capitalized terms used in this commitment letter but not
defined herein shall have the meanings given to them in the Term Sheet. The
commitments and all other obligations of SunTrust, Jefferies, and Morgan Stanley
under this Commitment Letter shall be several and not joint.

 

B.Syndication

 

The Initial Lenders have, subject to the terms and conditions hereof, provided a
commitment for 100% of the aggregate principal amount of the Senior Credit
Facilities and, promptly upon execution of this Commitment Letter, the Initial
Lenders and STRH intend to commence efforts to syndicate to one or more lenders
(collectively, including the Initial Lenders, the “Lenders”) all or any portion
of the commitments of the Initial Lenders hereunder to provide the Senior Credit
Facilities to the Company on the terms and conditions set forth in this
Commitment Letter; provided that the commitments of the Initial Lenders
hereunder, the availability of the Senior Credit Facilities (other than the
Delayed Draw Term Loan Facility) on the Closing Date and the availability of the
Delayed Draw Term Loan Facility on the Delayed Draw Date are not subject to the
consummation or completion of such syndication or the achievement of a
Successful Syndication (as defined in the Lead Arranger Fee Letter).

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 3

 

The Company hereby appoints SunTrust Bank to act, and SunTrust Bank agrees to
act, as sole administrative agent for the Senior Credit Facilities, subject to
the terms and conditions of this Commitment Letter. The Company hereby appoints
(i) STRH, Jefferies, and Morgan Stanley to act, and STRH, Jefferies, and Morgan
Stanley agree to act, as joint lead arrangers and joint bookrunners
(collectively, the “Lead Arrangers”) for the Senior Credit Facilities, (ii)
Jefferies to act, and Jefferies agrees to act, as syndication agent for the
Senior Credit Facilities, and (iii) Morgan Stanley to act, and Morgan Stanley
agrees to act, as documentation agent for the Senior Credit Facilities, in each
case, subject to the terms and conditions of this Commitment Letter. STRH will
have the “left” and “highest” placement in any and all marketing materials and
documentation used in connection with the Senior Credit Facilities and will have
responsibilities typically associated with the “left” and “highest” placement.
Jefferies will have “right” placement, in all cases immediately to the right of
STRH, in any and all marketing materials and documentation used in connection
with the Senior Credit Facilities and have responsibilities typically associated
with “right” placement. Morgan Stanley will have “right” placement, in all cases
immediately to the right of Jefferies, in any and all marketing materials and
documentation used in connection with the Senior Credit Facilities and have
responsibilities typically associated with “right” placement. STRH, in
consultation with the Company, will manage all aspects of the syndication of the
Senior Credit Facilities, including the timing of all offers to potential
Lenders, the determination of all amounts offered to potential Lenders, the
selection of Lenders in consultation with the Company, the allocation of
commitments among the Lenders, and the determination of compensation and titles
(such as co-agent, managing agent, etc.), if any, to be given such Lenders;
provided that any titles conferred (other than administrative agent), and
compensation offered, shall be as agreed by the Lead Arrangers; provided further
that, in connection with the syndication of the Senior Credit Facilities, the
Lead Arrangers will not offer the opportunity to acquire a commitment, and the
Lenders shall not assign any of their respective commitments under the Senior
Credit Facilities, in each case, so long as no event of default under the
Financing Documentation (as defined below) is in existence, to (a) the banks,
financial institutions or other institutional lenders set forth on Exhibit B
attached hereto or (b) any entity competing with the Company or any of its
subsidiaries in the infusion and home health services business that has been
specified by name by the Company to STRH in writing at least three days prior to
the retail lender meeting for the Senior Credit Facilities (each, a “Competitor”
and, together with the entities described in clause (a), the “Disqualified
Institutions”). The Company agrees that (x) no other agents, co-agents or
arrangers will be appointed or other titles conferred, (y) no other agents,
co-agents or arrangers will receive any arrangement fee or other compensation
for arranging or syndicating the Senior Credit Facilities, except as expressly
set forth in the Lead Arranger Fee Letter (as defined below), and (z) no Lender
will receive any compensation for its commitment to, or participation in, the
Senior Credit Facilities except as expressly set forth in the Term Sheet and the
Fee Letters (as defined below), in each case, unless agreed by the Lead
Arrangers.

 

The Lead Arrangers intend to commence syndication efforts promptly following the
execution of the Commitment Letter. Until the earlier of a Successful
Syndication and the day that is 60 days following the Closing Date, the Company
agrees to, and agrees to use its commercially reasonable efforts to cause the
Seller to, actively assist the Lead Arrangers in syndicating the Senior Credit
Facilities and take all action as the Lead Arrangers may reasonably request
related to providing such assistance. The Company’s assistance shall include:
(i) making (and using commercially reasonable efforts to cause the Seller to
make) senior management and representatives of the Company, the Seller and their
respective subsidiaries available to participate in one meeting with potential
Lenders and, to the extent reasonably requested, one or more conference calls in
addition to such meeting; (ii) using commercially reasonable efforts to ensure
that the syndication effort benefits from the existing lending relationships of
the Company, and the Seller; (iii) assisting in the preparation and completion
of a reasonable and customary confidential information memorandum regarding the
Company, the Acquired Business, the Senior Credit Facilities, and the other
Transactions (the “CIM”) and other customary marketing materials to be used in
connection with the syndication of the Senior Credit Facilities, in form and
substance mutually acceptable to the Lead Arrangers and the Company; (iv)
preparing and providing (and using commercially reasonable efforts to cause the
Seller to prepare and provide) promptly to the Lead Arrangers all customary and
reasonable information with respect to the Company, the Acquired Business, the
Seller, their respective subsidiaries, and the Transactions including without
limitation financial projections (the “Projections”) and other financial
information, reasonably requested by the Lead Arrangers in connection with the
syndication of the Senior Credit Facilities (subject, in the case of any
business or legal diligence materials, to customary non-disclosure and
non-reliance letters reasonably acceptable to the Lead Arrangers and the party
providing such diligence materials); and (v) using commercially reasonable
efforts to obtain credit ratings of the Senior Credit Facilities and the
corporate family credit of the Company by Standard & Poor’s Rating Group, a
division of The McGraw-Hill Companies, Inc. (“S&P”), and Moody’s Investor
Service, Inc. (“Moody’s”).

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 4

 

If requested, you also will assist us in preparing an additional version of
Information (as defined below) and Projections (together with Information,
collectively, “Borrower Materials”) (the “Public-Side Version”) to be used by
prospective Lenders’ public-side employees and representatives (“Public-Siders”)
who do not wish to receive material non-public information (within the meaning
of United States federal securities laws) with respect to the Company, the
Acquired Business, the Seller, their respective affiliates and any of their
respective securities (“MNPI”) and who may be engaged in investment and other
market related activities with respect to the Company’s, the Seller’s, or their
respective affiliates’ securities or loans. Before distribution of any Borrower
Materials, you agree to execute and deliver to us (i) a letter in which you
authorize distribution of the Borrower Materials to a prospective Lender’s
employees willing to receive MNPI (“Private-Siders”) and (ii) a separate letter
in which you authorize distribution of the Public-Side Version to Public-Siders
and represent that no MNPI is contained therein. You acknowledge and agree that
the following documents may be distributed to Public-Siders (unless you notify
us prior to their intended distribution that any such document contains MNPI):
(a) drafts identified by the Company as not containing MNPI, drafts and final
definitive documentation with respect to the Senior Credit Facilities (the
“Financing Documentation”), and drafts and final versions of the Acquisition
Agreement; (b) customary administrative materials prepared by the Lead Arrangers
for prospective Lenders (such as a lender meeting invitation, allocations and
funding and closing memoranda); and (c) notification of changes in the terms of
the Senior Credit Facilities. You also agree, at the request of the Lead
Arranger, to identify that portion of any other Borrower Materials to be
distributed to Public-Siders, including by clearly and conspicuously marking
such materials “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC”
shall appear prominently on the first page thereof. By marking Borrower
Materials “PUBLIC”, you shall be deemed to have authorized SunTrust Bank, the
Lead Arrangers, and the proposed Lenders to treat such Borrower Materials as not
containing any MNPI with respect to you and your subsidiaries, any of your or
their respective securities or the transactions contemplated hereby for the
purpose of United States federal and state securities laws.

 

To ensure an orderly and effective syndication of the Senior Credit Facilities,
the Company agrees that, until the earliest to occur of (i) 60 days after the
Closing Date, (ii) the date on which a Successful Syndication is achieved, and
(iii) the date of termination of this Commitment Letter pursuant to Section G.1
below, as applicable, the Company will not, and will not permit its subsidiaries
to, arrange, sell, syndicate or issue, attempt to arrange, sell, syndicate or
issue, announce or authorize the announcement of the arrangement, sale,
syndication or issuance of, or engage in discussions concerning the arrangement,
sale, syndication or issuance of, any credit facilities or debt security
(including any renewals thereof) except (a) with the prior written consent of
STRH, (b) the Senior Credit Facilities, (c) replacements, extensions and
renewals of existing indebtedness of the Company and its subsidiaries that
matures or will be terminated on or prior to the Closing Date and (d) the
Permitted Surviving Debt (as defined below)). For purposes hereof, the term
“Permitted Surviving Debt” shall mean (1) purchase money indebtedness with
respect to fixed assets, capital leases and equipment financings of the Company
or related to the Acquired Business, as applicable, existing on the date hereof,
(2) purchase money indebtedness with respect to inventory financings of the
Company or related to the Acquired Business, as applicable, existing on the date
hereof and in an aggregate principal amount not to exceed $TBD, (3) unsecured
intercompany indebtedness among the Company and its subsidiaries, and (4)
certain other indebtedness that the Company and the Lead Arrangers agree may
remain outstanding after the Closing Date.

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 5

 

C.Conditions Precedent.

 

The undertakings, obligations, and commitments of SunTrust, Jefferies, and
Morgan Stanley under this Commitment Letter are subject to the satisfaction or
waiver of solely the following conditions: (i) the Company’s compliance in all
material respects with the provisions of this Commitment Letter to be complied
with by the Company, (ii) the satisfaction or waiver of each of the conditions
precedent set forth in the section entitled “Conditions to Closing and Initial
Borrowing” in the Term Sheet, and (iii) the Closing Date shall be (a) no earlier
than the date that occurs 20 business days (or such earlier date as may be
agreed to by the Company and the Lead Arrangers) from the date on which the
Company provides written authorization for the release of the CIM (subject to
the last sentence of this paragraph) and (b) no later than July 31, 2013. With
respect to the preparation and release of the CIM, the Lead Arrangers will
deliver to the Company a final version of the CIM for its approval not later
than three (3) business days after the Company has provided to the Lead
Arrangers all of the material information necessary to prepare the CIM; provided
that, if the Company reasonably believes that it has delivered such material
information, Company may provide written notice thereof to the Lead Arrangers
stating when such delivery was made, in which case the Company shall be deemed
to have delivered such information and the 20 business day period shall begin to
run on the third (3rd) business day thereafter unless the Lead Arrangers
reasonably believe that the Company has not completed delivery of such
information and, within two (2) business days after receipt of any such notice
from the Company, provide written notice thereof to the Company stating with
specificity which information is required to complete the CIM.

 

Notwithstanding anything in this Commitment Letter, the Fee Letters, the
Financing Documentation or any other letter agreement, document, instrument,
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (i) the only representations and warranties relating to the
Company and its subsidiaries and businesses in the Financing Documentation the
accuracy of which shall be a condition to availability of the Senior Credit
Facilities (other than the Delayed Draw Term Loan Facility) on the Closing Date
shall be the Specified Representations, (ii) the only representations and
warranties relating to the Company, the Acquired Business, and their respective
subsidiaries and businesses in the Financing Documentation the accuracy of which
shall be a condition to availability of the Delayed Draw Term Loan Facility on
the Delayed Draw Date shall be (a) the representations and warranties made by
the Seller in the Acquisition Agreement with respect to the Acquired Business as
are material to the interests of the Lead Arrangers and the Lenders, but only to
the extent that the Company has the right to terminate its obligations under the
Acquisition Agreement or to otherwise elect not to consummate the Acquisition
under the Acquisition Agreement as a result of a failure of such representations
and warranties to be accurate (the “Specified Acquisition Agreement
Representations”) and (b) the Specified Representations (as defined below),
(iii) the terms of the Financing Documentation shall not impair availability of
the Senior Credit Facilities on the Closing Date if the conditions set forth in
Section C of this Commitment Letter and the section entitled “Conditions to
Closing and Initial Borrowing” in the Term Sheet are satisfied or waived (it
being understood that (I) to the extent any security interest in the intended
Collateral (other than any Collateral the security interest in which may be
perfected by (x) the filing of a UCC financing statement or (y) the delivery of
stock certificates and related stock powers, together with appropriate
instruments of transfer, to the extent that such equity is certificated prior to
the Closing Date and is in the Company’s actual possession on the Closing Date)
is not perfected on the Closing Date after the Company’s use of commercially
reasonable efforts to do so, the perfection of such security interest(s) will
not constitute a condition precedent to the availability of the Senior Credit
Facilities on the Closing Date but such security interest(s) will be required to
be perfected after the Closing Date pursuant to arrangements to be mutually
agreed by the Lead Arrangers and the Company and (II) nothing in the preceding
clause (I) shall be construed to limit the applicability of the individual
conditions expressly listed in Section C of this Commitment Letter and the
section entitled “Conditions to Closing and Initial Borrowing” in the Term
Sheet), and (iv) the terms of the Financing Documentation shall not impair
availability of the Delayed Draw Term Loan Facility on the Delayed Draw Date if
the conditions set forth in the section entitled “Conditions to Delayed Draw
Term Loan” in the Term Sheet are satisfied or waived (it being understood that
(I) to the extent any security interest in the intended Collateral (other than
any Collateral the security interest in which may be perfected by (x) the filing
of a UCC financing statement or (y) the delivery of stock certificates and
related stock powers, together with appropriate instruments of transfer, to the
extent that such equity is certificated prior to the Delayed Draw Date and is in
the Company’s actual possession on the Delayed Draw Date) is not perfected on
the Delayed Draw Date after the Company’s use of commercially reasonable efforts
to do so, the perfection of such security interest(s) will not constitute a
condition precedent to the availability of the Delayed Draw Term Loan Facility
on the Delayed Draw Date but such security interest(s) will be required to be
perfected within 60 days after the Delayed Draw Date and (II) nothing in the
preceding clause (I) shall be construed to limit the applicability of the
individual conditions expressly listed in the section entitled “Conditions to
Delayed Draw Term Loan” in the Term Sheet). As used herein, “Specified
Representations” means representations and warranties made by the Company and
its subsidiaries (including, with respect to the Specified Representations made
on the Delayed Draw Date, after giving effect to the Acquisition) in the
Financing Documentation relating to incorporation or formation; organizational
power and authority to enter into the Financing Documentation; due execution,
delivery and enforceability of the Financing Documentation; solvency; no
conflicts with laws, charter documents or material agreements (as such
representations and warranties relate to the Financing Documentation or, with
respect to the Specified Representations made on the Delayed Draw Date, the
Acquisition); compliance with laws, rules and regulations (as such
representations and warranties relate to the Financing Documentation or, with
respect to the Specified Representations made on the Delayed Draw Date, the
Acquisition); Federal Reserve margin regulations; the Investment Company Act;
Patriot Act, OFAC, FCPA and anti-money laundering law compliance; and, subject
to the limitations on perfection of security interests set forth in the
preceding sentence, the creation, perfection and priority of the security
interests granted in the proposed collateral. This paragraph is sometimes
referred to as the “Certain Funds Provision”.

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 6

 

D.Information Requirements

 

The Company represents and warrants to the Lead Arrangers that (i) all written
information, other than the Projections and other forward-looking information,
information regarding third parties and general economic or industry
information, that has been or will be made available to any of the Lead
Arrangers or any of the Lenders by the Company or any of its representatives (or
on its or their behalf) in connection with the Senior Credit Facilities and the
other Transactions (as modified or supplemented in writing by any other
information so furnished) (the “Information”) is or will be, when furnished and
taken as a whole, complete and correct in all material respects and does not or
will not, when furnished and taken as a whole, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made, and (ii) the Projections
that have been or will be made available to any of the Lead Arrangers or any of
the Lenders by the Company or any of its representatives (or on its or their
behalf) in connection with the Senior Credit Facilities and the other
Transactions have been or will be prepared in good faith based upon assumptions
believed to be reasonable at the time made; provided that it is expressly
understood and agreed that financial projections (including the Projections) are
inherently uncertain and are not a guarantee of financial performance and that
actual results may differ from financial projections and such differences may be
material. The Company agrees that, until the earlier of a Successful Syndication
and 60 days following the Closing Date, it will (a) provide prompt written
notice to the Lead Arrangers if the representations and warranties contained in
the preceding sentence become incorrect at any time and for any reason and (b)
promptly supplement the Information or the Projections, as the case may be, from
time to time so that the representations and warranties contained in the first
sentence of this paragraph are correct. In issuing the commitments and
undertakings under this Commitment Letter and in arranging and syndicating the
Senior Credit Facilities, SunTrust, Jefferies, and Morgan Stanley are relying on
the Information and the Projections without independent verification.

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 7

 

The Company authorizes the Lead Arrangers and their respective affiliates to
share with each other, and to use, credit and other confidential or non-public
information regarding the Company, the Acquired Business, and the Seller to the
extent permitted by applicable laws and regulations and for the purpose of
performing their obligations under this Commitment Letter and the Senior Credit
Facilities; provided that, to the extent that any such information is made
available to prospective Lenders, such parties shall have agreed to be bound by
customary confidentiality undertakings (including “click-through” agreements),
all in accordance with the Lead Arrangers’ standard loan syndication practices
(whether transmitted electronically by means of a website, e-mail or otherwise,
or made available orally or in writing, including at prospective Lender or other
meetings).

 

E.Fees; Indemnification; Expenses.

 

1.         Fees; Expenses. In addition to, but without duplication of, the fees
described in the Term Sheet, the Company will pay (or cause to be paid) the fees
set forth in, and in accordance with, (a) that certain letter agreement dated as
of the date hereof, executed by SunTrust Bank, STRH, Jefferies, and Morgan
Stanley and acknowledged and agreed to by the Company relating to this
Commitment Letter (the “Lead Arranger Fee Letter”) and (b) that certain letter
agreement dated as of the date hereof, executed by SunTrust Bank and STRH and
acknowledged and agreed to by the Company relating to this Commitment Letter
(the “Agency Fee Letter” and, together with the Lead Arranger Fee Letter,
collectively, the “Fee Letters”). The Company also agrees to pay, or to
reimburse SunTrust, Jefferies, and Morgan Stanley on demand for, all reasonable
and documented costs and expenses (whether incurred before or after the date
hereof) incurred in connection with the Senior Credit Facilities, the due
diligence relating thereto, the syndication thereof, and the preparation of the
Financing Documentation, including, without limitation, with respect to SunTrust
only, the reasonable and documented fees, disbursements, and expenses of one
outside counsel (and any required special or local counsel), in each case,
regardless of whether the Senior Credit Facilities close. The Company also
agrees to pay all documented costs and expenses of each of SunTrust, Jefferies,
and Morgan Stanley (including, without limitation, documented fees and
disbursements one outside counsel to each such party (and any required special
or local counsel to each such party)) incurred in connection with the
enforcement of any of its rights and remedies under this Commitment Letter or
any Fee Letter.

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 8

 

2.         Indemnification.  The Company agrees to indemnify and hold harmless
the Lead Arrangers, SunTrust Bank, each other Lender, their respective
affiliates and their respective directors, officers, employees, agents,
representatives, legal counsel, and consultants (each, an “Indemnified Person”)
against, and to reimburse each Indemnified Person upon demand for, any losses,
claims, damages, liabilities or other expenses (“Losses”) incurred by such
Indemnified Person or asserted against such Indemnified Person by any third
party or by the Company or any of its subsidiaries or affiliates arising out of
or in connection with this Commitment Letter, the Fee Letters, the Senior Credit
Facilities, the use of the proceeds of the Senior Credit Facilities or any other
Transaction, or any suit, claim, litigation, investigation or proceeding brought
by the Company or the Company’s equity holders, affiliates or creditors or any
third person or otherwise relating to any of the foregoing, and to reimburse
each Indemnified Person upon demand for any legal or other expenses incurred in
connection with investigating or defending any of the foregoing, whether or not
such Indemnified Person or the Company is a party to any such proceeding;
provided that the Company shall not be liable to an Indemnified Person pursuant
to this indemnity for any Losses or any other amounts to the extent that a court
having competent jurisdiction shall have determined by a final judgment (not
subject to further appeal) that such Loss or other amount resulted from (a) the
bad faith, gross negligence or willful misconduct of such Indemnified Person or
(b) a material breach by such Indemnified Person of any of its undertakings,
obligations or commitments under this Commitment Letter, the Fee Letters, the
Senior Credit Facilities or the use of the proceeds of the Senior Credit
Facilities. No Indemnified Person shall be responsible or liable for any damages
arising from the use by others of the Information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent a court having competent jurisdiction shall have
determined by a final judgment (not subject to further appeal) that such
liability resulted from the bad faith, gross negligence or willful misconduct of
such Indemnified Person, or for any special, indirect, punitive, exemplary or
consequential damages that may be alleged as a result of this Commitment Letter,
the Fee Letters, the Senior Credit Facilities, the use of proceeds of the Senior
Credit Facilities or any other Transaction.

 

F.Special Disclosure

 

STRH is a wholly-owned subsidiary of SunTrust Banks, Inc. (“STBI”) and an
affiliate of SunTrust Bank. STRH is a broker/dealer registered with the
Securities and Exchange Commission and a member of the National Association of
Securities Dealers, Inc. and the Securities Investor Protection Corporation
(“SIPC”). Although it is a subsidiary of STBI, STRH is not a bank and is
separate from SunTrust Bank or any banking affiliate of SunTrust Bank. STRH is
solely responsible for its contractual obligations and commitments. Securities
and financial instruments sold, offered, or recommended by STRH are not bank
deposits, are not insured by the Federal Deposit Insurance Corporation, SIPC or
any governmental agency and are not obligations of or endorsed or guaranteed in
any way by any bank affiliated with STRH or any other bank unless otherwise
stated.

 

G.Miscellaneous

 

1.         Termination. This Commitment Letter and all commitments and
undertakings of the Lead Arrangers, SunTrust, Jefferies, and Morgan Stanley
under this Commitment Letter shall expire at 5:00 p.m., Atlanta, Georgia time,
on June 17, 2013, unless by such time the Company both executes and delivers to
the Lead Arrangers this Commitment Letter and the Fee Letters. Thereafter, all
commitments and obligations of the Lead Arrangers, SunTrust, Jefferies, and
Morgan Stanley under this Commitment Letter will terminate on the earliest of
(i) 5:00 p.m., Atlanta, Georgia time on July 31, 2013, unless the Financing
Documentation related to the Senior Credit Facilities has been executed and
delivered on or prior to such date (in which case, such commitments shall be
subject to the terms set forth in the Financing Documentation) and (ii) the date
on which the parties hereto mutually agree to terminate this Commitment Letter.

 

2.         No Third-Party Beneficiaries. This Commitment Letter is solely for
the benefit of the Company, SunTrust, Jefferies, Morgan Stanley, and the
Indemnified Persons; no provision of this Commitment Letter shall be deemed to
confer rights on any other person or entity.

 

3.         No Assignment; Amendment. This Commitment Letter and the Fee Letters
may not be assigned by the Company to any other person or entity, but all of the
obligations of the Company under this Commitment Letter and under the Fee
Letters shall be binding upon the successors and assigns of the Company. This
Commitment Letter and the Fee Letters may not be amended or modified except in
writing executed by each of the parties hereto.

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 9

 

4.         Use of Name and Information. The Company agrees that any references
to any Lead Arranger or any of their respective affiliates made in connection
with the Senior Credit Facilities are subject to the prior approval of such Lead
Arranger, which approval shall not be unreasonably withheld. Each Lead Arranger
shall be permitted to use information related to the Company, the Acquired
Business, and the Seller in connection with the syndication and arrangement of
the Senior Credit Facilities pursuant to this Commitment Letter. Further, each
of the Lead Arrangers shall be permitted at any time to use information related
to the Company, the Acquired Business, and the Seller without the Company’s, the
Acquired Business’, or the Seller’s prior approval with respect to marketing,
press releases or other transactional announcements or updates provided to
investor or trade publications, including, but not limited to, the placement of
“tombstone” advertisements in publications of its choice at its own expense so
long as the information is limited to the name of any Credit Party (including,
without limitation, the Company and the Acquired Business) or any Lender and the
amount of the Senior Credit Facilities, type of Senior Credit Facilities, the
actual or anticipated closing date thereof and the actual or anticipated
maturity date of the Senior Credit Facilities, and, after the closing date
thereof, the pricing of the Senior Credit Facilities. Each of the Lead Arrangers
agrees that its use of any other information related to the Company not
identified in this Section G.4. is subject to the prior approval of the Company,
which approval shall not be unreasonably withheld.

 

5.         Governing Law. This Commitment Letter and the Fee Letters will be
governed by and construed in accordance with the laws of the state of New York.
Each of the Company, SunTrust, Jefferies, and Morgan Stanley irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or related to this
Commitment Letter, the Fee Letters, the Senior Credit Facilities, the use of
proceeds of the Senior Credit Facilities or the actions of SunTrust, Jefferies,
or Morgan Stanley in the negotiation, performance or enforcement of this
Commitment Letter. The Company irrevocably and unconditionally submits to the
exclusive jurisdiction of any state court in the State of New York or the United
States District Court for the Southern District of New York for the purpose of
any suit, action or proceeding arising out of or relating to this Commitment
Letter, the Fee Letters, the Senior Credit Facilities and the use of proceeds of
the Senior Credit Facilities and irrevocably agrees that all claims in respect
of any such suit, action or proceeding may be heard and determined in any such
court. Each of the Company, SunTrust, Jefferies, and Morgan Stanley irrevocably
and unconditionally waives any objection that it may now or hereafter have to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such suit, action or proceeding has been brought in
an inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction the Company, SunTrust, Jefferies, or Morgan Stanley are or may be
subject, by suit upon judgment. Service of any process, summons, notice or
document on the Company may be made by registered mail addressed to the Company
at the address appearing at the beginning of this letter for any suit, action or
proceeding brought in any such court pursuant to this Commitment Letter.

 

6.         Survival. The obligations of the Company under the expense
reimbursement, indemnification, confidentiality, governing law, and waiver of
certain defenses provisions of this Commitment Letter shall survive the
expiration and termination of this Commitment Letter and the execution and
delivery of the Financing Documentation. Not in limitation of the foregoing, the
obligations of the Company under Section B and Section D of this Commitment
Letter with respect to the syndication of the Senior Credit Facilities shall
survive the execution and delivery of the Financing Documentation.

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 10

 

7.         Confidentiality. The Company will not disclose or permit disclosure
of this Commitment Letter, the Fee Letters or the contents of the foregoing to
any person or entity (including, without limitation, any Lender other than
SunTrust, Jefferies, or Morgan Stanley), either directly or indirectly, orally
or in writing, except (i) to the Company’s officers, directors, agents,
employees, advisors, consultants, equityholders, members, managers and legal
counsel, in each case, on a confidential basis, (ii) as required by law or
regulation (in which case the Company agrees to inform the Lead Arrangers
promptly thereof to the extent legally permitted to do so), (iii) with the
written consent of the Lead Arrangers, and (iv) the Commitment Letter and a
redacted version of the Lead Arranger Fee Letter (which redacted version may
include market flex terms but shall exclude specific pricing and fee
information) may be disclosed to the Seller and its officers, directors, agents,
employees, advisors, consultants, equityholders, members, managers and legal
counsel, in each case, on a confidential basis and only in connection with the
Acquisition.

 

8.         No Fiduciary Duty. The Company acknowledges and agrees that (i) the
commitment to and syndication of the Senior Credit Facilities pursuant to this
Commitment Letter represent an arm's-length commercial transaction between the
Company, on the one hand, and SunTrust, Jefferies, and Morgan Stanley on the
other; (ii) the Company is capable of evaluating and understanding, and does
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter; (iii) in connection with the
transactions contemplated by this Commitment Letter and the process leading to
such transactions, each of SunTrust, Jefferies, and Morgan Stanley is and has
been acting solely as a principal and is not the agent or fiduciary of the
Company or its affiliates, stockholders, creditors, employees or any other
party; (iv) none of SunTrust, Jefferies, or Morgan Stanley has assumed an
advisory responsibility or fiduciary duty in favor of the Company with respect
to the transactions contemplated by this Commitment Letter or the process
leading to this Commitment Letter (irrespective of whether SunTrust, Jefferies,
or Morgan Stanley has advised or is currently advising the Company on other
matters), and none of SunTrust, Jefferies, or Morgan Stanley has any obligation
to the Company with respect to the Senior Credit Facilities except those
expressly set forth in this Commitment Letter; (v) SunTrust, Jefferies, Morgan
Stanley, and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
its affiliates, and none of SunTrust, Jefferies, or Morgan Stanley has any
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship as a consequence of this Commitment Letter; and (vi) none
of SunTrust, Jefferies, or Morgan Stanley has provided any legal, accounting,
regulatory or tax advice to the Company with respect to any of the transactions
contemplated by this Commitment Letter, and the Company has consulted its own
legal, accounting, regulatory and tax advisors to the extent it deemed
appropriate. The Company waives and releases, to the fullest extent permitted by
law, any claims that it may have against SunTrust, Jefferies, and/or Morgan
Stanley with respect to any breach or alleged breach of fiduciary duty as a
consequence of this Commitment Letter.

 

9.         Affiliates. The Lead Arrangers reserve the right to employ the
services of their affiliates or branches in providing services contemplated
hereby and to allocate, in whole or in part, to their affiliates or branches
certain fees payable to the Lead Arrangers hereunder or under the Lead Arranger
Fee Letter in such manner as the Lead Arrangers and their affiliates or branches
may agree in their sole discretion (so long as such allocation does not result
in an increase in the aggregate amount of fees payable by the Company in
accordance with the Lead Arranger Fee Letter) and, to the extent so employed,
such affiliates and branches shall be entitled to the benefits and protections
afforded to, and subject to the provisions governing the conduct of the Lead
Arrangers hereunder and under the Lead Arranger Fee Letter.

  

10.         Counterparts. This Commitment Letter and the Fee Letters may be
executed in multiple counterparts, and by different parties in any number of
separate counterparts, all of which taken together shall constitute one
original. Delivery of an executed counterpart of a signature page to this
Commitment Letter or the Fee Letters by telecopier or by electronic transmission
(in pdf form) shall be as effective as delivery of a manually executed
counterpart of this Commitment Letter.

 

 

 

 

BioScrip, Inc.

June 16, 2013

Page 11

 

11.         Entire Agreement. This Commitment Letter and the Fee Letters embody
the entire agreement and understanding among SunTrust, Jefferies, Morgan
Stanley, the Company, and their affiliates with respect to the Senior Credit
Facilities and supersede all prior understandings and agreements among the
parties relating to the Senior Credit Facilities. However, the terms and
conditions of the commitments of SunTrust Bank, Jefferies, and Morgan Stanley
and the undertaking of the Lead Arrangers under this Commitment Letter are not
limited to those set forth in this Commitment Letter, in the Term Sheet or in
the Fee Letters; those matters not covered or made clear in this Commitment
Letter or in the Term Sheet are subject to mutual agreement of the parties.

 

12.         Patriot Act. Each of SunTrust, Jefferies, and Morgan Stanley hereby
notifies the Company and the Guarantors that pursuant to the requirements of the
USA Patriot Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(the “Patriot Act”), it and its affiliates are required to obtain, verify and
record information that identifies the Company and the Guarantors, which
information includes the names, addresses, tax identification numbers and other
information regarding the Company and the Guarantors that will allow SunTrust,
Jefferies, and Morgan Stanley to identify the Company and the Guarantors in
accordance with the Patriot Act. This notice is given in accordance with the
requirements of the Patriot Act and is effective for SunTrust, Jefferies, Morgan
Stanley, and their respective affiliates.

 

13.         Consultation with Company. The Company hereby acknowledges and
agrees that any consultation right of the Company set forth in this Commitment
Letter, the Term Sheet, or the Fee Letters does not imply a veto right or
consent right.

 

[Remainder of page intentionally blank; signature page follows]

 

 

 

 

We look forward to working with you on this important transaction.

 

  Very truly yours,         SUNTRUST BANK         By: /s/ J. Ben Cumming    
Name: J. Ben Cumming     Title: Director

 

  SUNTRUST ROBINSON HUMPHREY, INC.         By: /s/ Patrick M. Stevens     Name:
Patrick M. Stevens     Title: Managing Director

 

[BIOSCRIP –COMMITMENT LETTER]

 

 

 

 

  JEFFERIES FINANCE LLC         By: /s/ Brian Buoye     Name: Brian Buoye    
Title: Managing Director

 

[BIOSCRIP –COMMITMENT LETTER]

 

 

 

 

  MORGAN STANLEY SENIOR FUNDING, INC.         By: /s/ Nathan Speicher     Name:
Nathan Speicher     Title: Authorized Signatory

 

[BIOSCRIP –COMMITMENT LETTER]

 

 

 

 

ACCEPTED AND AGREED

this 14 day of June, 2013:

 

BIOSCRIP, INC.         By: /s/ Hai Tran   Name: Hai Tran   Title: CFO  

 

[BIOSCRIP –COMMITMENT LETTER] 

 

 

 

 

EXHIBIT A

 

Summary of Principal Terms and Conditions of

$475,000,000 Senior Secured Credit Facilities

 

Capitalized terms not otherwise defined in this Summary of Principal Term and
Conditions (this “Term Sheet”) have the meanings set forth in the Commitment
Letter to which this Term Sheet is attached (together with this Term Sheet, the
“Commitment Letter”).

 

Borrower:   BioScrip, Inc., a Delaware corporation (the “Borrower”).      
Guarantors:   The Senior Credit Facilities (as defined below) and, to the extent
provided by the Administrative Agent, any Lender or any of their respective
affiliates, all monetary liabilities arising from cash management services,
treasury management services (including, without limitation, credit cards,
purchasing cards and debit cards), and interest rate protection and other
hedging arrangements owed to the Administrative Agent, any such Lender or any
such affiliate (other than, with respect to any Guarantor, any hedging
obligation that cannot be guaranteed by such Guarantor by virtue of such
Guarantor not constituting an “eligible contract participant” under the
Commodity Exchange Act) will be guaranteed by all existing and future direct and
indirect domestic subsidiaries of the Borrower (collectively, the “Guarantors”
and, together with the Borrower, the “Credit Parties”).       Joint Lead
Arrangers and Joint Bookrunners:   SunTrust Robinson Humphrey, Inc. (“STRH”),
Jefferies Finance LLC (“Jefferies”), and Morgan Stanley Senior Funding, Inc.
(“Morgan Stanley” and, together with STRH and Jefferies, collectively, the “Lead
Arrangers”).       Syndication Agent:   Jefferies Finance LLC      
Documentation Agent:   Morgan Stanley Senior Funding, Inc.       Administrative
Agent:   SunTrust Bank (“Administrative Agent”).       Lenders:   A syndicate of
financial institutions arranged and approved by STRH in consultation with the
Borrower and the Administrative Agent (collectively, the “Lenders”).      
Senior Credit Facilities:   Senior credit facilities in an aggregate principal
amount of $475,000,000 comprised of the following:           Revolving Credit
Facility:  A $75,000,000 revolving credit facility (the “Revolver”), including a
$20,000,000 sublimit for the issuance of standby letters of credit (each a
“Letter of Credit”), and a $10,000,000 sublimit for swingline loans (each a
“Swingline Loan”).  Letters of Credit will be issued by SunTrust Bank (the
“Issuing Bank”) and Swingline Loans (the “Swingline Lender”) will be made
available by SunTrust Bank in its sole discretion, and each Lender with a
commitment under the Revolver will purchase an irrevocable and unconditional
participation in each Letter of Credit and each Swingline Loan.

 

1

 

 

BioScrip, Inc.

 

    Term B Loan:  A $250,000,000 term loan B advanced in one drawing on the
Closing Date (the “Initial Term B Loan”).           Delayed Draw Term Loan:  A
$150,000,000 senior secured delayed draw term loan B (the “Delayed Draw Term
Loan”) will be advanced in one drawing on the date on which the Acquisition (as
defined below) is consummated (the “Delayed Draw Date”), which shall in no event
be later than October 31, 2013.  Any portion of the Delayed Draw Term Loan that
has not been funded on or prior to October 31, 2013, shall be permanently
cancelled.           Loans and extensions of credit will be made only in U.S.
dollars.             The Initial Term B Loan, the Delayed Draw Term Loan, and
any Incremental Term Loan are collectively referred to in this Term Sheet as the
“Term B Loans.”  The Revolver and the Term B Loans are collectively referred to
in this Term Sheet as the “Senior Credit Facilities.”  The date on which the
Senior Credit Facilities (other than the Delayed Draw Term Loan) are initially
funded is referred to in this Term Sheet as the “Closing Date.”         Purpose:
  The proceeds of the Revolver and the Initial Term B Loan shall be used only to
(i) refinance certain existing indebtedness of the Credit Parties (other than
Permitted Surviving Debt) (the “Refinancing”), (ii) fund other Permitted
Acquisitions (as defined below) and pay fees and expenses incurred in connection
therewith, (iii) finance capital expenditures and working capital needs of the
Credit Parties, (iv) fund other general corporate purposes of the Borrower and
its subsidiaries, (v) pay fees and expenses incurred in connection with the
Senior Credit Facilities and the Refinancing, and (vi) with respect to the
Revolver, for the purposes set forth in the immediately following paragraph.  No
loans under the Revolver shall be outstanding on the Closing Date, other than
(x) to issue Letters of Credit to replace, backstop or provide other credit
support for any existing letters of credit and to issue Letters of Credit in
connection with “grandfathering” existing letters of credit into the Revolver so
long as the issuer of each such existing letter of credit is a Lender under the
Senior Credit Facilities and (y) to fund original issue discount resulting from
the exercise of the Market Flex provisions in the Lead Arranger Fee Letter or
additional fees payable under the Fee Letters.           The proceeds of the
Delayed Draw Term Loan shall be used only to, and so long as the Delayed Draw
Term Loan is fully funded, the proceeds of the Revolver may be used to, (i) fund
a portion of the consideration paid by the Borrower for the acquisition (the
“Acquisition”) of substantially all of the assets of a company previously
identified to us as “Cassidy” (the “Acquired Business”) from CarePoint Partners
Holdings LLC, a Delaware limited liability company (“CarePoint”), and the direct
and indirect subsidiaries of CarePoint set forth on the signature pages to the
Acquisition Agreement (CarePoint and such subsidiaries, collectively, “Seller”)
and repay certain existing indebtedness of the Acquired Business (other than
Permitted Surviving Debt) (the “Acquired Business Refinancing”) and (ii) pay
fees and expenses incurred in connection with the consummation of the
Acquisition.

 

2

 

 

BioScrip, Inc.

 

    As used herein, the term “Transactions” means the Acquisition, the Acquired
Business Refinancing, the Refinancing, the entering into of the Commitment
Letter and the Fee Letters delivered in connection herewith, the entering into
of the Senior Credit Facilities and the initial borrowings thereunder, and the
payment of fees and expenses in connection with each of the foregoing.        
Amortization and Maturity Date:   The Revolver shall terminate, and all amounts
outstanding under it shall be due and payable in full, on the fifth anniversary
of the Closing Date.           The Initial Term B Loan will amortize in equal
quarterly principal installments in an aggregate annual amount equal to 1.0% per
annum of the original principal amount of the Initial Term B Loan, commencing on
the last day of the first full calendar quarter beginning after the Closing
Date, with the remaining outstanding principal balance of the Initial Term B
Loan to be due and payable in full on seventh anniversary of the Closing Date.  
        To the extent funded, the Delayed Draw Term Loan will have the same
amortization schedule (commencing on the last day of the first full calendar
quarter beginning after the Delayed Draw Date) and maturity date as the Initial
Term B Loan.           Subject to terms and conditions to be mutually agreed,
the loan documentation evidencing the Senior Credit Facilities (the “Financing
Documentation”) shall provide the right of individual Lenders to agree to extend
the maturity of their respective Revolver commitments or their respective
portions of the Term B Loans (which extensions may include increases in pricing)
upon the request of the Borrower and without the consent of any other Lender.  
    Pricing/Fees/Expenses:   As set forth in the Fee Letters and Addendum I
attached to this Term Sheet.       Optional Prepayments and Revolver Reductions:
  Subject to section titled “Prepayment Premium” below, prepayments may be made,
in whole or in part, without premium or penalty, subject to reimbursement of the
Lenders’ breakage and redeployment costs in the case of prepayment of LIBOR
borrowings.  Prepayments of the Term B Loans may at the Borrower’s option be
applied to amortization payments scheduled to occur in the succeeding 12
calendar months following such prepayment in direct order and, thereafter, on a
pro rata basis to the remaining amortization payments.  Any unutilized portion
of the Revolver commitment and the Delayed Draw Term Loan commitment may be
irrevocably reduced or terminated by the Borrower at any time without penalty.

 

3

 

 

BioScrip, Inc.

 



Mandatory Prepayments:   The Borrower shall be required to prepay the Senior
Credit Facilities with (i) 100% of the net cash proceeds from the sale or
disposition of assets (other than sales of inventory in the ordinary course of
business, dispositions of worn out and obsolete equipment otherwise not
prohibited by the Financing Documentation, dispositions of assets to other
Credit Parties, dispositions of immaterial subsidiaries and immaterial
investments, and other customary exceptions to be mutually agreed) and insurance
and condemnation proceeds in excess of $10,000,000 in the aggregate during any
fiscal year (subject to a 365/366 day period to reinvest or commit to reinvest
(subject to an additional 180 day period for any such commitment to be
reinvested) such proceeds in the business of the Borrower and no event of
default existing at the time of receipt of such proceeds), (ii) 100% of net cash
proceeds from the issuance of any debt by the Borrower or any of its
subsidiaries (other than debt not prohibited to be issued under the terms of the
Financing Documentation), and (iii) commencing with the fiscal year ending
December 31, 2014, 50% of excess cash flow (to be defined on customary and
reasonable terms and including deductions for, among others, (a) cash purchase
consideration, as well as related costs and expenses, of Permitted Acquisitions,
(b) permitted capital expenditures, (c) permitted investments, (d) permitted
distributions and other permitted restricted payments (including permitted cash
dividends), and (e) all other cash items added back in the calculation of
“Consolidated EBITDA”, in each case, made during such period) of the Borrower
and its subsidiaries, for such fiscal year if on the last day of the fiscal year
for which such payment is being made the Total Net Leverage Ratio (as defined
below) equals or exceeds 3.50 to 1.00 (at all other times there shall be no
mandatory prepayment with any portion of the Borrower’s excess cash
flow).  Voluntary prepayments of the Term B Loans and advances funded under the
Revolver (to the extent accompanied by permanent commitment reductions) shall be
credited dollar-for-dollar against required excess cash flow prepayments.  All
such prepayments shall be applied to the Senior Credit Facilities first, pro
rata to the Term B Loans (and to the principal installments thereof on a pro
rata basis) until paid in full and then to the Revolver (without permanent
reduction of the commitments thereunder).           For purposes of this Term
Sheet, the term “Total Net Leverage Ratio” shall mean, as of any date, the ratio
of (i) the sum of total consolidated funded debt1 (less unrestricted cash and
cash equivalents (for the avoidance of doubt, excluding proceeds of any loans
being made on the date that the Total Net Leverage Ratio is tested)) on such
date to (ii) Consolidated EBITDA for the four consecutive fiscal quarters ending
on such date.

 



 

 1 Consolidated funded debt to exclude any obligations owed by the Credit
Parties to AmerisourceBergen Drug Corporation under the Prime Vendor Agreement.

 

4

 



 

BioScrip, Inc.

 

Prepayment Premium:   If, within six months after the Closing Date, the Term B
Loans are refinanced with the proceeds of indebtedness having a lower applicable
margin or yield than that applicable to the Term B Loans, then the prepayment of
the Term B Loans in connection with such refinancing shall be made at 101% of
the principal amount so prepaid.  Downward repricings of the Term B Loans within
six months after the Closing Date through an amendment to the Financing
Documentation will be deemed a refinancing for purposes of this paragraph.      
Collateral:   The Senior Credit Facilities and, to the extent provided by the
Administrative Agent, any Lender or any of their respective affiliates, all
monetary liabilities arising from cash management services, treasury management
services (including, without limitation, credit cards, purchasing cards and
debit cards), interest rate protection and other hedging arrangements owed to
the Administrative Agent, any such Lender or any such affiliate (other than,
with respect to any Guarantor, any hedging obligation that cannot be guaranteed
by such Guarantor by virtue of such Guarantor not constituting an “eligible
contract participant” under the Commodity Exchange Act) shall be secured on a
pari passu basis by a first priority security interest (subject to Specified
Permitted Liens (as defined below)) in and lien on all personal property and
material owned real property of the Borrower and Guarantors and a pledge of 100%
of each Credit Party’s equity (other than the Borrower’s equity), including
without limitation, all accounts, deposit accounts (subject to customary account
control agreements and, with respect to deposit accounts into which government
receivables and reimbursement payments are deposited, customary government
receivables account control agreements), inventory, equipment, general
intangibles, goods, documents, contracts, trademarks, patents, copyrights,
intercompany obligations, stock, securities, notes, and material real estate
owned by Borrower or any Guarantor (the “Collateral”), other than any Excluded
Assets (as defined below).  Notwithstanding the foregoing, in respect of any
stock of any foreign subsidiaries of any Credit Party, such pledge shall be
limited to 65% of the voting capital stock of such Credit Party’s first tier
foreign subsidiaries.  With respect to the leased property of the Borrower and
the Guarantors located at 10050 Crosstown Circle, Suite 300, Eden Prairie,
Minnesota 55344 and 100 Clearbrook Road, Elmsford, New York 10523 and all other
material leased real property of the Borrower and Guarantors, the Borrower and
Guarantors shall be required to use commercially reasonable efforts within a
reasonable period of time following the Closing Date to obtain customary
agreements with landlords in form and substance reasonably satisfactory to the
Administrative Agent.

 

5

 



 

BioScrip, Inc.

 

    Notwithstanding anything to the contrary, the Collateral shall exclude the
following (the “Excluded Assets”): (i) any fee-owned real property with a fair
market value of less than $5,000,000 and all leasehold interests; (ii) motor
vehicles and other assets subject to certificates of title to the extent that a
security interest therein cannot be perfected by the filing of a UCC-1 financing
statement; (iii) letter of credit rights (except to the extent constituting a
support obligation for other Collateral as to which the perfection of security
interests in such other Collateral and the support obligation is accomplished
solely by the filing of a UCC-1 financing statement) and commercial tort claims,
in each case, with a value of less than an amount to be agreed; (iv) equity
interests of non-wholly owned subsidiaries and joint ventures, to the extent a
pledge thereof is not permitted by the organizational documents of such
non-wholly owned subsidiaries and joint ventures; (v) licenses, instruments,
agreements and other general intangibles (other than proceeds and receivables
thereof) to the extent, and so long as, the pledge thereof as Collateral would
violate the terms thereof or result in a breach by any Credit Party of any
agreement related thereto but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code (“UCC”), Title 11 of the United
States Code (the “Bankruptcy Code”) or any other requirement of law and such
prohibition is not prohibited under the negative covenant governing negative
pledge clauses and restrictions on distributions, advances and asset transfers
by subsidiaries; (vi) zero balance accounts, payroll accounts, withholding and
trust accounts, tax accounts, escrow or other fiduciary accounts, local or petty
cash accounts containing less than a to-be-determined amount and accounts into
which government receivables and government reimbursement payments are deposited
(provided, however, that such accounts shall be subject to customary government
receivables account control agreements); (vii) other assets to the extent the
pledge thereof is prohibited by applicable law (other than proceeds and
receivables thereof), but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC, Bankruptcy Code or any other requirement of law; (viii)
those assets as to which the Administrative Agent shall reasonably determine
that the costs of obtaining or perfecting such security interest are excessive
in relation to the value of the security to be afforded thereby; and (ix) such
other assets of the Borrower and the Guarantors as may be reasonably agreed by
the Administrative Agent.           The liens securing the Senior Credit
Facilities will be senior to the liens granted by the Credit Parties to
AmerisourceBergen Drug Corporation.           For purposes of this Term Sheet,
the term “Specified Permitted Liens” shall mean (a) nonconsensual liens arising
by operation of law, (b) purchase money liens on fixed assets and liens on fixed
assets securing capital leases so long as (i) such lien granted is limited to
the specific fixed assets acquired and the proceeds thereof and (ii) the
aggregate principal amount of indebtedness secured by such lien is not more than
the acquisition cost of the specific fixed assets on which the lien is granted,
(c) purchase money liens on inventory in an aggregate amount not to exceed $TBD
so long as (i) such lien granted is limited to the specific inventory acquired
and (ii) the aggregate principal amount of indebtedness secured by such lien is
not more than the acquisition cost of the inventory on which the lien is
granted, and (d) other liens consented to in writing by the Lead Arrangers.  

 

6

 

 

 

BioScrip, Inc.

 

Incremental Facility:   The Borrower shall have the right to increase the
existing commitments under the Revolver (each such increase, an “Incremental
Revolving Facility”) and/or obtain new term B loans (each new term B loan, an
“Incremental Term Loan” and, together with any Incremental Revolving Facility,
an “Incremental Facility”) at any time and from time to time on or before the
maturity date of the relevant Senior Credit Facility in the aggregate amount of
(x) $100,000,000 plus (y) an unlimited additional incremental amount so long as,
with respect to such additional incremental amount under this clause (y) only,
the Total Net Leverage Ratio on a pro forma basis after giving effect to any
such additional incremental amount (and the anticipated use of proceeds thereof,
assuming, in the case of any Incremental Revolving Facility, a full utilization
thereof) is less than or equal to 4.50 to 1.00; provided, that (i) any new
lenders under an Incremental Revolving Facility are approved by the
Administrative Agent in its sole discretion, (ii) no commitment of any Lender
shall be increased without the consent of such Lender, (iii) all conditions to
borrowings after the Closing Date (other than conditions to the borrowing of the
Delayed Draw Term Loan) set forth in the Financing Documentation are satisfied
or waived, (iv) no event of default under the Financing Documentation shall
exist, (v) the final maturity date and the weighted average life to maturity of
any Incremental Term Loan shall be no earlier than the final stated maturity
date and no shorter than the weighted average life to maturity of any existing
Term B Loan, respectively, (vi) any Incremental Revolving Facility shall become
part of the Revolver and shall have the same terms and conditions as the
Revolver, including, without limitation, the same maturity date and interest
rates (subject to the last sentence of this section), and (vii) all obligations
under all Incremental Facilities (assuming, in the case of any Incremental
Revolving Facility, a full utilization thereof) shall constitute “senior
obligations” under all intercreditor agreements entered into with respect to the
Senior Credit Facilities, including, without limitation, the ABDC Intercreditor
Agreement.  Each Incremental Facility shall become part of the Senior Credit
Facilities, subject to the terms for such Incremental Facility.  To the extent
that the all-in pricing (including interest rates and upfront fees (equated to
an increase in interest rates (based on an assumed 4-year average life to
maturity or the remaining life to maturity)), but excluding any arrangement fee,
structuring fee, underwriting fee and other fees paid in connection with the
arrangement of any Incremental Facility) for any Incremental Facility is more
than 50 basis points higher than the pricing of the corresponding Senior Credit
Facility, the pricing (including interest rates and upfront fees but excluding
any arrangement fee, structuring fee, underwriting fee and other fees paid in
connection with the arrangement of such Incremental Facility) on the applicable
Senior Credit Facility shall be increased to an amount equal to the all-in
pricing on such Incremental Facility minus 50 basis points.     Conditions to
Closing and Initial Borrowing:     The availability of the Senior Credit
Facilities on the Closing Date will be subject to the Certain Funds Provision in
all respects and the satisfaction or waiver of solely the conditions set forth
in Section C of the Commitment Letter and the following conditions:

 

7

 



 

BioScrip, Inc.

 

    (i)             Payment of all fees and expenses required to be paid on the
Closing Date pursuant to, and in accordance with, the Commitment Letter and Fee
Letters entered into in connection herewith.           (ii)
          Preparation, execution (as applicable) and delivery of (a) an
intercreditor agreement with respect to the prime vendor agreement with
AmerisourceBergen Drug Corporation (the “ABDC Intercreditor Agreement”) in form
and substance satisfactory to the Lead Arrangers, (b) mutually acceptable and
customary loan documentation (including, without limitation, a credit agreement
for the Senior Credit Facilities) which shall (x) incorporate the terms and
conditions set forth herein and in the Commitment Letter and such other terms
and conditions as are not inconsistent with the terms and conditions set forth
herein and therein and as the Borrower and the Administrative Agent and Lead
Arrangers may agree, (y) be usual and customary for credit facilities of this
type as reasonably determined by the Lead Arrangers, the Administrative Agent
and the Borrower, and (z) give due regard to the operational requirements of the
Credit Parties in light of their size, industry, practices, the Projections and
the leverage profile of the Credit Parties as reasonably determined by the Lead
Arrangers, the Administrative Agent and the Borrower (the provisions in clauses
(x), (y) and (z) being collectively referred to herein as the “Documentation
Considerations”), and (c) customary legal opinions, evidence of authorization,
officer’s certificates with corporate documents attached, good standing
certificates (to the extent applicable), lien searches, payoff letters and lien
releases (specifically (1) including payoff letters and lien releases for the
UCC financing statements filed by, with respect to the Borrower and its
subsidiaries, Healthcare Finance Group, LLC, and (2) excluding Permitted
Surviving Debt), officer’s certificates, certificates of insurance, flood
determinations (if applicable), evidence of flood insurance (if applicable),
material governmental and material third party consents and approvals for the
Senior Credit Facilities (all of which shall be final, with no waiting period to
expire or ongoing governmental inquiry or investigation), customary documents
and instruments required to create and perfect the Administrative Agent’s first
priority security interest (subject to Specified Permitted Liens) in the
Collateral (which, if applicable, shall be in proper form for filing), and a
customary solvency certificate of the Borrower’s chief financial officer or
other appropriate responsible officer, in each case, in form and substance
reasonably satisfactory to the Lead Arrangers.           (iii)
          Delivery of documentation and information required by regulatory
authorities under applicable “know your customer” and anti-money laundering laws
at least five (5) business days prior to the Closing Date to the extent that
such documentation and information was requested at least ten (10) days prior to
the Closing Date.           (iv)           Delivery of (a) the consolidated
audited financial statements of the Borrower and its subsidiaries for the fiscal
year ended December 31, 2012, including balance sheets, income and cash flow
statements audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP in all material respects and (b)
financial projections for the Borrower and its subsidiaries, after giving effect
to the Senior Credit Facilities, for the five year period immediately following
the Closing Date (including projections prepared on a quarterly basis through at
least the end of the calendar year of 2013).



 

 

8

 



 

BioScrip, Inc.

 

    (v)            The Borrower shall have used commercially reasonable efforts
to obtain credit ratings for the Senior Credit Facilities and the corporate
family credit of the Borrower and its subsidiaries by S&P and Moody’s.          
(vi)           Since December 31, 2012, the absence of a material adverse change
in the business, condition (financial or otherwise), operations, liabilities
(contingent or otherwise), or properties of the Borrower and its subsidiaries,
on a consolidated basis and taken as a whole.           (vii)           With
respect to the Borrower and its subsidiaries, the Specified Representations
shall be true and correct in all material respects (or, in all respects, if
qualified by materiality in the Financing Documentation).           (viii)
          The Administrative Agent shall have received an executed notice of
borrowing for the initial funding of the Senior Credit Facilities.        
Conditions to Delayed Draw Term Loan:   The availability of the Delayed Draw
Term Loan on the Delayed Draw Date will be subject to the Certain Funds
Provision in all respects and the satisfaction or waiver of solely the following
conditions:           (i)           Since December 31, 2012, (a) the absence of
any event, circumstance, development, condition, occurrence, state of facts,
change or effect that, when considered individually or in the aggregate (1) is,
or would reasonably be expected to be, materially adverse to the condition
(financial or otherwise), business, assets, liabilities, operations or results
of operations of CarePoint and its subsidiaries, taken as a whole, or (2)
materially impairs the ability of CarePoint to consummate the transactions
contemplated by the Acquisition Agreement, in either case, other than any event,
circumstance, development, condition, occurrence, state of facts, change or
effect arising out of:  (A) general business or economic conditions affecting
the industry in which CarePoint and its subsidiaries operate, (B) national or
international political or social conditions, including the engagement by the
United States in hostilities or the escalation thereof, whether or not pursuant
to the declaration of a national emergency or war, or the occurrence or the
escalation of any military or terrorist attack upon the United States, or any of
its territories, possessions or diplomatic or consular offices or upon any
military installation, equipment or personnel of the United States, (C)
financial, banking or securities markets (including any disruption thereof and
any decline in the price of any security or any market index), (D) changes in
GAAP, (E) changes in applicable law, (F) the taking of any action contemplated
by the Acquisition Agreement or the other agreements contemplated thereby or the
announcement of the Acquisition Agreement, the other agreements contemplated
thereby or the transactions contemplated thereby, or (G) any adverse change in
or effect on the business of CarePoint and its subsidiaries that is cured by or
on behalf of CarePoint before the earlier of the Closing Date and the date on
which the Acquisition Agreement is terminated pursuant to Article 7 of the
Acquisition Agreement, and (b) the absence of a material adverse change in the
business, condition (financial or otherwise), operations, liabilities
(contingent or otherwise), or properties of the Borrower and its subsidiaries,
on a consolidated basis and taken as a whole.  





 

9

 



 

BioScrip, Inc.

 

    (ii)           The Lead Arrangers shall have received (a) certified copies
of the Acquisition Agreement (including the Company Disclosure Letter and any
other schedules and exhibits thereto) and (b) evidence that the Acquisition
shall have been consummated or, substantially simultaneously with the funding of
the Delayed Draw Term Loan, shall be consummated in accordance with the terms of
the Acquisition Agreement, without giving effect to any modifications,
supplements, amendments, consents or waivers thereto that are material and
adverse to any Lead Arranger or any Lender without the prior written consent of
the Lead Arrangers (it being understood and agreed that (I) any decrease in the
purchase price of less than 10% of the aggregate consideration payable in
connection with the Acquisition shall be deemed to not be material or adverse to
any Lead Arranger or any Lender, and (II) any increase in the purchase price
shall be deemed to not be material or adverse to any Lead Arranger or any Lender
so long as such increase is not funded with proceeds of the Senior Credit
Facilities).           (iii)           The Specified Acquisition Agreement
Representations shall be true and correct, and the Specified Representations
shall be true and correct in all material respects (or, in all respects, if
qualified by materiality in the Financing Documentation).           (iv)
          The Administrative Agent shall have received an executed notice of
borrowing for the Delayed Draw Term Loan.             (v)            The advance
of the Delayed Draw Term Loan will occur no later than October 31, 2013.        
  (vi)           Preparation, execution (as applicable) and delivery of
customary lien searches, payoff letters and lien releases with respect to the
Acquired Business (specifically, to the extent related to the Acquired Business
and not related to liabilities or indebtedness that is retained by the Seller
pursuant to the Acquisition Agreement, (1) including payoff letters and lien
releases for the UCC financing statements filed by, with respect to the Acquired
Business, Madison Capital Funding LLC, (2) including either (A) a payoff letter
and lien release or (B) a UCC-3 financing statement amendment limiting the
collateral description to purchased inventory, so long as the underlying
obligations constitute Permitted Surviving Debt (whichever is required by the
Lead Arrangers) of the UCC financing statement filed by ASD Specialty Healthcare
Inc., (3) including either (A) a payoff letter and lien release, (B) a UCC-3
financing statement amendment limiting the collateral description to specific
collateral, so long as the underlying obligations constitute Permitted Surviving
Debt, or (C) other evidence satisfactory to the Lead Arrangers of termination of
the underlying obligations (whichever is required by the Lead Arrangers) of the
UCC financing statement filed by The Harvard Drug Group, L.L.C., and (4)
excluding Permitted Surviving Debt), certificates of insurance, flood
determinations (if applicable), evidence of flood insurance (if applicable),
Hart-Scott-Rodino and other material governmental and material third party
consents and approvals for the Acquisition (all of which shall be final, with no
waiting period to expire or ongoing governmental inquiry or investigation),
customary documents and instruments required to create and perfect the
Administrative Agent’s first priority security interest (subject to Specified
Permitted Liens) in the Collateral acquired pursuant to the Acquisition (which,
if applicable, shall be in proper form for filing), and customary documents to
join any subsidiary acquired or formed in connection with the Acquisition to the
Financing Documentation as a Guarantor (to the extent that such subsidiary would
have been required to be a Guarantor on the Closing Date), in each case, in form
and substance reasonably satisfactory to the Lead Arrangers.





 

10

 



 

BioScrip, Inc.

 

    (vii)           Delivery of (a) the consolidated audited financial
statements of CarePoint and its subsidiaries for the fiscal years ended December
31, 2010, December 31, 2011, and December 31, 2012, including balance sheets,
income and cash flow statements audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP in all
material respects, and (b) the consolidated unaudited financial statements of
CarePoint and its subsidiaries for the fiscal quarter ended December 31, 2012,
and for each subsequent fiscal quarter for which financial statements are
available.       Conditions to All Other Credit Extensions:   Each credit
extension under the Senior Credit Facilities after the Closing Date (other than
the advance of the Delayed Draw Term Loan) will be subject to the following
conditions:  receipt of a notice of borrowing; accuracy of representations and
warranties in all material respects; absence of any default or event of default;
and with respect to any Letter of Credit or Swingline Loan, no defaulting lender
in existence (unless cash collateral has been posted, such defaulting lender’s
revolving commitment has been reallocated, or other arrangements reasonably
satisfactory to the Swingline Lender or Issuing Bank, as applicable, have been
made).       Representations and Warranties:   The Financing Documentation will
contain only the following representations and warranties applicable to the
Credit Parties and their subsidiaries (with customary and reasonable
qualifications, exceptions and thresholds to be agreed upon and subject to the
Documentation Considerations):  due organization, good standing, power and
authority; due authorization, execution, delivery and enforceability;
governmental and third party consents and approvals; no violation of laws,
regulations, judgments, organizational documents, or material agreements; health
care matters; HIPAA compliance; reimbursement from governmental and third party
payors; no fraud or abuse; reimbursement policies; management services
agreements; no creation of liens; accuracy of financial statements; absence of
any material adverse change; no litigation; environmental matters; compliance
with material agreements; not an investment company or subject to regulation
restricting the incurrence of indebtedness; tax matters; margin regulations; use
of proceeds; ERISA; ownership of assets; insurance; intellectual property;
accuracy of disclosure; labor matters; subsidiaries and equity interests;
deposit and disbursement accounts; solvency; creation, perfection, and priority
of security interests; Patriot Act, OFAC, FCPA and anti-money laundering law
compliance.

 

11

 

 

BioScrip, Inc.

 

Covenants:   The Financing Documentation will contain only the following
covenants applicable to the Credit Parties and their subsidiaries (with
customary and reasonable qualifications, exceptions and thresholds to be agreed
upon and subject to the Documentation Considerations):           (a)
          Reporting Covenants - Delivery of annual audited financial statements,
budgets and forecasts; quarterly unaudited financial statements; accountant’s
certificate from nationally recognized auditors with annual financials
containing an opinion that is not subject to any qualification as to “going
concern” or scope of the audit (except as it relates to the impending maturity
of the Senior Credit Facilities); copies of materials filed with the SEC; copies
of environmental reports with respect to owned real property that constitutes
Collateral; other information reasonably requested by the Administrative Agent
or any Lender; quarterly compliance certificates; customary notifications,
including, without limitation, notice of any default, material litigation,
material environmental liabilities, material ERISA events, any default or
material amendment under, or termination of, the Facility Participation
Agreement with United HealthCare Insurance Company, contracting on behalf of its
Oxford Health Plans (NJ), the Facility Participation Agreement with United
HealthCare Insurance Company, contracting on behalf of itself and
UnitedHealthcare of the Midwest, the Ancillary Provider Participation Agreement
with United HealthCare Insurance Company, contracting on behalf of itself and
UnitedHealthcare of New York, or the Ancillary Provider Participation Agreement
with UnitedHealthcare of New York, Inc., final audit reports and final
management letters, healthcare matters, and changes to any Credit Party’s legal
name, chief executive office, legal structure, jurisdiction of organization, or
taxpayer number.  Delivery of annual audited financial statements and quarterly
unaudited financial statements may be satisfied by delivering the Borrower’s
Form 10-K or 10-Q filed with the SEC, within the applicable time periods for
delivery of such statements, as applicable, set forth in the Financing
Documentation.             (b)           Affirmative Covenants - maintenance of
existence, property, insurance, material intellectual property, material
licenses and permits, corporate separateness, and credit ratings; conduct of
business; compliance with laws; payment of taxes and other obligations; books
and records; inspection rights; use of proceeds; margin regulations; casualty
and condemnation; landlord agreements and other real property matters (including
without limitation, to the extent any mortgages are provided, satisfaction of
all flood insurance requirements of the Lenders); health care matters;
environmental matters; accounting systems; cash management systems and deposit
accounts; designation as senior debt; additional subsidiaries, guaranties, and
pledges of equity interests; additional collateral; further assurances;
post-closing covenants (if any).

 

 

12

 

 

BioScrip, Inc.

 

  (c)           Negative Covenants - Restrictions on indebtedness (with
exceptions for, among others, (1) purchase money indebtedness and capital
leases, (2) unsecured seller debt incurred in connection with Permitted
Acquisitions, (3) intercompany indebtedness and (4) additional secured and
unsecured indebtedness (subject to terms, baskets and Total Net Leverage Ratio
thresholds to be mutually agreed and, in the case of secured indebtedness, an
intercreditor agreement in form and substance satisfactory to the Administrative
Agent); liens; mergers, consolidations, and acquisitions (with exceptions for,
among others, Permitted Acquisitions); sale of assets; engaging in business
other than current business and those reasonably related, incidental and
ancillary thereto; investments and loans (with exceptions for, among others,
Permitted Acquisitions, joint ventures and intercompany advances subject to
terms and baskets to be mutually agreed; provided, that investments in and loans
to subsidiaries that are not Guarantors shall be limited as mutually agreed);
redemptions and payments on junior debt and junior capital; affiliate
transactions (with exceptions for, among others, arms’ length transactions);
covenants limiting dividends, management fees and loans (with exceptions for,
among others, cash dividends and distributions, in each case, subject to
limitations to be agreed); restrictive agreements; margin stock; sale/leaseback
transactions; speculative hedging; amendments to organizational documents;
amendments to material agreements that are adverse to the Lenders in any
material respect; change in fiscal year or accounting practices; government
regulation; health care matters; ERISA.         (d)           Permitted
Acquisitions – Borrower and its subsidiaries will be permitted to make (1) the
Acquisition and (2) other acquisitions, subject to the satisfaction or waiver by
the Administrative Agent of the following conditions (each, a “Permitted
Acquisition”): (i) delivery of a description of the proposed acquisition and, to
the extent available, any letters of intent or term sheets with respect to such
acquisition and financial statements for the target, in each case, at least 10
business days prior to the closing of such acquisition and, at least three
business days prior to the closing of any acquisition for an aggregate cash
consideration of more than an amount to be mutually agreed, copies of
substantially final versions of the documentation evidencing such acquisition;
(ii) receipt of all material regulatory and third party approvals with respect
to such acquisition; (iii) granting to the Administrative Agent of a first
priority security interest (subject to permitted liens) in all acquired assets
(to the extent constituting Collateral) as may be required by the Financing
Documentation, subject to customary exceptions; (iv) no existing default or
event of default under the Senior Credit Facilities and continuing compliance,
on a pro forma basis after giving effect to the acquisition and any indebtedness
incurred in connection therewith, with all covenants; (v) evidence that the
Total Net Leverage Ratio is less than or equal to 5.50 to 1.00, and the Senior
Secured Net Leverage Ratio (as defined below) is less than or equal to 5.00 to
1.00, in each case, on a pro forma basis after giving effect to the acquisition
and any indebtedness incurred in connection therewith, as of the last day of the
most recent fiscal quarter for which financial statements are required to have
been delivered pursuant to the Financing Documentation; (vi) the proposed
acquisition is consensual (not “hostile”), and, if applicable, has been approved
by the acquisition target’s board of directors or other similar governing body;
and (vii) any entity acquired pursuant to such acquisition shall become a
Guarantor to the extent that such entity would have been required to be a
Guarantor on the Closing Date.

 

13

 

 

BioScrip, Inc.

 

    (e)           Financial Covenants - Maintenance of the following financial
covenant (with levels and definitions to be determined):           With respect
to the Term B Loans:  None.           With respect to the Revolver: So long as a
Revolver Covenant Triggering Event (as defined below) has occurred and is
continuing, a Senior Secured Net Leverage Ratio solely for the benefit of the
Lenders under the Revolver as set forth below:           Senior Secured Net
Leverage Ratio – As of the last day of any fiscal quarter after the occurrence
and during the continuance of a Revolver Covenant Triggering Event, the ratio of
(i) the sum of total consolidated funded debt2 (other than any subordinated debt
and unsecured debt not prohibited by the Financing Documentation and less
unrestricted cash and cash equivalents (for the avoidance of doubt, excluding
proceeds of any loans being made on the date that the Senior Secured Net
Leverage Ratio is tested)) on such date to (ii) Consolidated EBITDA for the four
consecutive fiscal quarters ending on such date shall not exceed a maximum ratio
to be specified in the Financing Documentation.  The covenant levels shall be
set with a 35% cushion off of the levels provided in management’s base case
model prepared for the initial funding under the Senior Credit Facilities.      
    Any amendment, waiver or modification of the Senior Secured Net Leverage
Ratio shall only require the vote of the Lenders holding at least a majority of
the commitments under the Revolver. An event of default as a result of the
breach of the Senior Secured Net Leverage Ratio shall only result in a default
or an event of default with respect to the Term B Loans if the Lenders under the
Revolver have terminated the commitments under the Revolver and accelerated any
loans then outstanding thereunder.           The Senior Secured Net Leverage
Ratio covenant will be tested each fiscal quarter solely to the extent that, on
the last day of such fiscal quarter the outstanding principal amount of advances
drawn under the Revolver exceeds 25% of the maximum amount able to be drawn
under the Revolver (a “Revolver Covenant Triggering Event”).

 



 





2 Consolidated funded debt to exclude any obligations owed by the Credit Parties
to AmerisourceBergen Drug Corporation under the Prime Vendor Agreement.



 

14

 

 

BioScrip, Inc.

 

    For purposes of this Term Sheet, “Consolidated EBITDA” will be defined as
mutually agreed.         Events of Default:   The Financing Documentation will
contain only the following events of default (with customary and reasonable
qualifications, exceptions and thresholds to be agreed upon and subject to the
Documentation Considerations): payment default; breach of representations in any
material respect; in respect of the Revolver only, breach of the Senior Secured
Net Leverage Ratio financial covenant (to the extent applicable) (provided that
a breach shall only result in a default or an event of default with respect to
the Term B Loans if the Lenders under the Revolver have terminated the
commitments under the Revolver and accelerated any loans then outstanding
thereunder); breach of other covenants or events of default in the Financing
Documentation; cross-default to material indebtedness; cross-default to
AmerisourceBergen Drug Corporation second lien obligations; bankruptcy;
inability to generally pay debts as they become due; commencement of any
governmental proceeding or hearing relating to, or any involuntary termination
of, any license, consent, authorization, accreditation, reimbursement approval,
permit, or certificate, to the extent such proceeding or hearing would
reasonably be expected to have a material adverse effect; ERISA; material
judgments; change in control; termination or invalidity of the ABDC
Intercreditor Agreement or any other loan document or any material portion
thereof; invalidity of first priority security interest (subject to Specified
Permitted Liens) in Collateral; criminal conviction that would reasonably be
expected to lead to forfeiture of a material portion of Collateral or exclusion
from participation in any federal or state health care plan.        
Participations and Assignments:   Assignments of the Senior Credit Facilities to
other banks, financial institutions and funds will be permitted with the written
approval of the Borrower and the Administrative Agent (such approval not to be
unreasonably withheld or delayed, and such approval not required by Borrower if
an event of default has occurred) in minimum amounts of $5,000,000 with respect
to the Revolver and $1,000,000 with respect to the Term B Loans, and minimum
increments of $1,000,000; provided, however, that (i) no such consent of the
Borrower or the Administrative Agent shall be required to any assignment of any
Loan by a Lender to an affiliate of such Lender or to a debt fund managed by a
Lender or an affiliate of a Lender, (ii) the minimum increment requirement shall
not apply if a Lender is assigning its entire commitment and (iii) no Lender
shall be permitted to assign any portion of the Senior Credit Facilities to a
Disqualified Institution and any refusal by the Borrower to consent to an
assignment to a Disqualified Institution shall not be deemed to be unreasonable;
provided, further, that Borrower shall be deemed to have consented to any such
assignment unless it objects thereto by written notice to the Administrative
Agent within 5 business days after having received notice thereof.  An
administrative fee of $3,500 shall be due and payable by such assigning Lender
to the Administrative Agent upon the occurrence of any
assignment.  Participations to other banks and financial institutions (other
than Competitors) will be permitted without consent but will not release the
selling Lender from its obligations with respect to the Senior Credit
Facilities.  For the avoidance of doubt, no Credit Party nor any affiliate of a
Credit Party shall be a Lender under the Senior Credit Facilities.  

 

15

 

 

BioScrip, Inc.

 

Waivers and Amendments:   Amendments and waivers will require approval of
Lenders holding more than 50% of the loans and commitments under the Senior
Credit Facilities (the “Required Lenders”), except that the consent of each
affected Lender shall be required to, among other things, (i) extend or increase
any commitment, or extend the date scheduled for payment of any principal
(excluding any mandatory prepayment), interest or fees, (ii) reduce the
principal amount of any loan, the rate of interest under any loan or fees
payable in respect of any loan, (iii) release all or substantially all of the
Collateral or all or substantially all of the value of any guaranty, (iv) change
the waterfall provisions, or pro rata sharing and payment provisions, and (v)
reduce the percentage required for “Required Lenders”; provided that the
Financing Documentation shall provide the right for any individual Lender to
agree to extend the maturity date and/or extend the commitment expiration date
of its portion of the Revolver upon the request of Borrower without the consent
of any other Lender on terms and conditions to be mutually agreed and pursuant
to pro rata offers for the applicable class.       Replacement Lenders:   The
Financing Documentation will contain customary provisions for replacing any
Lender that (i) is a defaulting lender, (ii) has requested reimbursement for
increased costs or required tax gross ups, or (iii) withholds its consent to
certain amendments or waivers with respect to which such Lender’s consent was
required; provided that such amendments or waivers have been approved by the
Required Lenders.       Defaulting Lenders:   Defaulting lenders will not be
entitled to commitment fees, will be excluded for purposes of determining
Required Lenders and will be subject to removal at par.  Amounts owed to
defaulting lenders will be subject to setoff for amounts not funded, and
Swingline Lender and Issuing Bank will be relieved of any obligation to issue
new Letters of Credit or fund Swingline Loans unless and until satisfactory
arrangements have been made to eliminate risk to Swingline Lender or Issuing
Bank, as appropriate, with respect to the participation in Swingline Loans or
Letters of Credit, as appropriate, of the defaulting lender, including by cash
collateralizing such defaulting lender’s pro rata share of the Swingline Loan
and Letter of Credit exposure.

 

16

 

 

BioScrip, Inc.

 

Indemnification:   The Borrower will indemnify and hold harmless the
Administrative Agent, each Lead Arranger, the Issuing Bank, the Swingline
Lender, each Lender and their respective affiliates and their partners,
directors, officers, employees, agents and advisors from and against all losses,
claims, damages, liabilities and expenses arising out of or relating to the
Senior Credit Facilities and the other Transactions contemplated by the
Financing Documentation, the Borrower’s use of loan proceeds or the commitments,
including, but not limited to reasonable and documented attorney’s fees,
expenses and settlement costs; provided that the Borrower shall not be liable to
any indemnified person pursuant to this indemnity for any amounts to the extent
that a court having competent jurisdiction shall have determined by a final
judgment (not subject to further appeal) that such amount resulted from (a) the
bad faith, gross negligence or willful misconduct of such indemnified person or
(b) a material breach by such indemnified person of any of its undertakings,
obligations or commitments under the Financing Documentation.  This
indemnification shall survive and continue for the benefit of all such persons
and entities.       Governing Law:   State of New York.       Counsel to the
Administrative Agent:   Jones Day.       Miscellaneous:   Each party shall waive
its right to a trial by jury and submit to jurisdiction in New York.  The
Financing Documentation will contain customary increased cost, withholding tax,
capital adequacy and yield protection provisions.

 

17

 

 

BioScrip, Inc.

 

ADDENDUM I

 

PRICING, FEES AND EXPENSES

 

Capitalized terms not otherwise defined in this Addendum have the meaning set
forth in the Summary of Principal Terms and Conditions to which this Addendum is
attached.

 

Interest Rates:   The interest rates per annum applicable to the Senior Credit
Facilities (other than with respect to Swingline Loans) will be, at the option
of the Borrower, (i) LIBOR plus the Applicable Margin (as defined below), or
(ii) the Base Rate plus the Applicable Margin.           LIBOR means, for any
interest period of 1, 2, 3 or 6 months (or, with the consent of all applicable
Lenders, 9 or 12 months), the rate per annum appearing on Reuters Screen LIBOR01
Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two business days prior to the first day
of such interest period for a term comparable to such Interest Period.  If for
any reason such rate is not available, LIBOR shall be, for any such interest
period, the rate per annum reasonably determined by the Administrative Agent as
the rate of interest at which Dollar deposits in the approximate amount of the
LIBOR loan comprising part of such borrowing would be offered by the
Administrative Agent to major banks in the London interbank Eurodollar market at
or about 10:00 a.m. (Atlanta, Georgia time) two business days prior to the first
day of such Interest Period for a term comparable to such Interest
Period.  LIBOR shall be adjusted for applicable reserve requirements.  LIBOR on
the Initial Term B Loan and the Delayed Draw Term Loan shall be subject to a
1.00% LIBOR floor.         Base Rate means the highest of (i) the rate which
SunTrust announces from time to time as its prime lending rate, as in effect
from time to time, (ii) the Federal Funds rate, as in effect from time to time,
plus one-half of one percent (½%) per annum (any changes in such rates to be
effective as of the date of any change in such rate), or (iii) LIBOR determined
on a daily basis for a period of one month plus 1.00%.  The SunTrust prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  SunTrust may make commercial
loans or other loans at rates of interest at, above, or below the SunTrust prime
lending rate.           Applicable Margin means (a) with respect to the Initial
Term B Loan and the Delayed Draw Term Loan, a percentage per annum equal to (i)
4.50% with respect to LIBOR loans and (ii) 3.50% with respect to Base Rate loans
and (b) with respect to the Revolver, an initial percentage per annum equal to
(i) 4.25% with respect to LIBOR loans and (ii) 3.25% with respect to Base Rate
loans, subject in the case of this clause (b) to a mutually agreed pricing table
based on the Total Net Leverage Ratio.           Each Swingline Loan shall bear
interest at the Base Rate plus the Applicable Margin for Base Rate loans under
the Revolver.

 

18

 

 

BioScrip, Inc.

 

    Interest for LIBOR loans shall be payable at the end of the selected
interest period but no less frequently than quarterly.  Interest for Base Rate
Loans and Swingline Loans shall be payable quarterly in arrears.       Default
Interest:   If any Triggering Event of Default has occurred and is continuing,
at the written request of the Required Lenders, the then otherwise applicable
Applicable Margin and Letter of Credit Fees shall be increased by 2% per annum;
provided that, for any LIBOR advances, at the end of the applicable Interest
Period, interest shall accrue at the Base Rate plus the Applicable Margin plus
2% per annum.  Default interest shall be payable on demand.           For
purposes of this Term Sheet, “Triggering Event of Default” shall mean a payment
or bankruptcy event of default.       Commitment Fee:   A commitment fee of
0.50% per annum shall be payable by the Borrower quarterly in arrears on the
average daily unused portion of the Revolver.  Outstanding Letters of Credit
under the Revolver will be deemed usage of the Revolver, but loans under the
Swingline shall not be deemed usage of the Revolver.       Delayed Draw Ticking
Fee:   A delayed draw ticking fee (the “Delayed Draw Ticking Fee”) shall be
payable by the Borrower quarterly in arrears on the average daily undrawn
portion of the Delayed Draw Term Loan.  Such ticking fee shall begin to accrue
on the date that is 31 days after the Closing Date.  The Delayed Draw Ticking
Fee shall be in an amount equal to (a) for the period from and including the
31st day after the Closing Date through and including the 90th day after the
Closing Date, 0.50 multiplied by the Applicable Margin for LIBOR loans under the
Term B Loans and (b) for the period from and including the 91st day after the
Closing Date and continuing thereafter (subject to the following sentence), the
Applicable Margin for LIBOR loans under the Term B Loans.  Such ticking fee
shall cease to accrue on the earliest of (i) the Delayed Draw Date, (ii) the
date on which the Delayed Draw Term Loan commitment is terminated in writing by
the Borrower and (iii) October 31, 2013.         Letter of Credit Fee:   Letter
of Credit fees shall be payable quarterly in arrears at a rate equal to the
Applicable Margin for LIBOR loans under the Revolver on the average outstanding
Letters of Credit, ratably to the Lenders in accordance with their participation
in the respective Letters of Credit.  In addition, a facing fee and other
customary administrative charges shall be paid to the Issuing Bank for its own
account.  In each case, fees shall be calculated on the aggregate stated amount
of the Letters of Credit for the duration of the Letters of Credit.      
Calculation of Interest and Fees:   Other than calculations in respect of
interest at the SunTrust prime rate (which shall be made on the basis of actual
number of days elapsed in a 365/366 day year), all calculations of interest and
fees shall be made on the basis of actual number of days elapsed in a 360-day
year.  

 

19

 

 

BioScrip, Inc.

 

Cost and Yield Protection:   Customary for transactions and facilities of this
type, including, without limitation, in respect of payment of withholding tax
“gross-up” amounts; suspension of LIBOR pricing option due to illegality or
inability to ascertain funding costs; payment of reserve requirements, increased
funding costs and capital adequacy compensation; payment of breakage and
redeployment costs in connection with fundings and repayments of LIBOR advances;
and payments resulting from any change in law; provided, that (a) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and (b)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in law”, regardless of the date enacted, adopted or issued.      
Expenses:   The Borrower will pay all reasonable and documented costs and
expenses of the Administrative Agent, STRH, SunTrust Bank, Jefferies, and Morgan
Stanley associated with the preparation, due diligence, audits, third party
consultants, administration, syndication and closing of the Financing
Documentation, including, without limitation, with respect to the Administrative
Agent, STRH, and SunTrust Bank only, the reasonable and documented fees,
disbursements, and expenses of one outside counsel (and any required special or
local counsel), in each case, regardless of whether the Senior Credit Facilities
are closed.  The Borrower will also pay the documented expenses of the
Administrative Agent and each Lender (including, without limitation, documented
fees and disbursements one outside counsel to each such party (and any required
special or local counsel to each such party)) in connection with the enforcement
of any of the Financing Documentation.

 

20



 

